UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-7643


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

            v.

HUMBERTO DIMAS-GARCIA, a/k/a Tito,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:10-cr-01104-RMG-8; 2:14-cv-01069-RMG)


Submitted:    April 28, 2015                   Decided:   May 5, 2015


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Humberto    Dimas-Garcia, Appellant Pro Se.       Robert Nicholas
Bianchi,    OFFICE OF THE UNITED STATES ATTORNEY, Peter Thomas
Phillips,    Assistant United States Attorney, Charleston, South
Carolina,   Stanley D. Ragsdale, Assistant United States Attorney,
Columbia,   South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Humberto Dimas-Garcia seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                                The

order is not appealable unless a circuit justice or judge issues

a    certificate       of    appealability.               28   U.S.C.    § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief    on    the    merits,      a   prisoner         satisfies     this   standard      by

demonstrating         that     reasonable          jurists     would     find     that     the

district       court’s      assessment      of      the    constitutional         claims    is

debatable      or     wrong.        Slack   v.      McDaniel,      529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,      and     that       the    motion   states     a   debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

Dimas-Garcia has not made the requisite showing.                              Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense       with     oral   argument        because     the     facts     and    legal




                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3